2. Philippines (vote)
- Before the vote on paragraph 4:
author. - Madam President, I have two oral amendments. One is on recital B and the other is on paragraph 4.
Concerning paragraph 4 the amendment is in two parts. One is substituting 'Utrecht' with 'Oslo' - that is a technical point but it is important - and the other is adding, after 'bilateral agreements', the words 'for the GMC'. They are small things so that we better understand and everybody can agree.
author. - Madam President, my second oral amendment is very simple as well. It is simply to delete the word 'Communist' before 'insurgents', and to replace '120 000 lives' with '40 000 lives'.
(Parliament agreed to accept the oral amendment)